COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §

                                                §
                                                                 No. 08-22-00082-CR
  IN RE: SHELBY LYNN GARCIA,
                                                §
                                                           AN ORIGINAL PROCEEDING
                       Relator.
                                                §
                                                                   IN MANDAMUS
                                                §



                                         OPINION

       Relator Shelby Lynn Garcia filed a mandamus petition against the 120th District Court,

alleging that the trial court had refused to enter an order on her motion to recuse as required by

Texas Rule of Civil Procedure 18a. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel performance of a ministerial duty, and where the relator has no adequate remedy by appeal.

In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding). The burden is on relator to show

she is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317 (Tex.

2005)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that

Relator has failed to show that she is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.
June 8, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2